Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 12, 2012                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145969                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                 SC: 145969
                                                                    COA: 305017
                                                                    Saginaw CC: 10-034573-FC
  DAVARRIO DEONTE WEBB,
           Defendant-Appellee.

  _________________________________________/

           On order of the Court, the application for leave to appeal the August 16, 2012
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of
  Appeals to the extent that the Court of Appeals vacated the defendant’s convictions. We
  do not disturb the Court of Appeals determination that the lack of an expert witness
  deprived the defendant of an opportunity to present a defense to the charged crimes, or its
  ruling that the defendant is entitled to funds to retain a DNA expert. However, the error
  in denying funds may have been harmless and, at this point in the proceedings, it would
  be premature to vacate the defendant’s convictions before the results of independent
  DNA testing are known. We REMAND this case to the Saginaw Circuit Court for
  further proceedings not inconsistent with this order. The trial court shall provide funds
  sufficient to permit the defendant to obtain independent DNA testing. Testing shall
  proceed forthwith, and the results shall be provided to both parties as soon as reasonably
  possible. Within 56 days of receiving the test results, the defendant may seek further
  relief, if appropriate, in the trial court.

         We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 12, 2012                   _________________________________________
           p1205                                                               Clerk